     Case 1:18-cv-01269 Document 5 Filed 06/14/21 Page 1 of 2 PageID #: 18



                  IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                              AT BLUEFIELD

ANTHONY CANTY,

      Plaintiff,

v.                                          CIVIL ACTION NO. 1:18-01269

FCI MCDOWELL,

      Defendant.

                      MEMORANDUM OPINION AND ORDER

      By Standing Order, this action was referred to United

States Magistrate Judge Omar J. Aboulhosn for submission of

findings and recommendation regarding disposition pursuant to 28

U.S.C. § 636(b)(1)(B).       Magistrate Judge Aboulhosn submitted to

the court his Proposed Findings and Recommendation (“PF&R”) on

March 24, 2020, in which he recommended that the court dismiss

this action without prejudice.        (ECF No. 4.)

      In accordance with the provisions of 28 U.S.C. § 636(b),

the parties were allotted fourteen days and three mailing days

in which to file objections to the PF&R.          The failure of any

party to file such objections within the time allowed

constitutes a waiver of such party's right to a de novo review

by this court.     Snyder v. Ridenour, 889 F.2d 1363 (4th Cir.

1989).
   Case 1:18-cv-01269 Document 5 Filed 06/14/21 Page 2 of 2 PageID #: 19



     Neither party filed any objections to the PF&R within the

required time period.     Accordingly, the court adopts the PF&R as

follows:

     1. Plaintiff’s letter-form complaint (ECF No. 1) is

        DISMISSED without prejudice; and

     2. This action is removed from the court’s docket.

     The Clerk is directed to send a copy of this Memorandum

Opinion and Order to counsel of record and any unrepresented

parties.

     IT IS SO ORDERED this 14th day of June, 2021.

                                  ENTER:


                                  David A. Faber
                                  Senior United States District Judge




                                     2
